



Exhibit 10.1


EIGHTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT


THIS EIGHTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT (this “Amendment”), dated
as of July 29, 2016, is entered into by and among NOVATEL WIRELESS, INC., a
Delaware corporation (“Novatel”), ENFORA, INC., a Delaware corporation
(“Enfora”), and FEENEY WIRELESS, LLC, an Oregon limited liability company
(“Feeney Wireless”; Novatel, Enfora and Feeney Wireless are sometimes referred
to in this Amendment individually as a “Borrower” and collectively as the
“Borrowers”), R.E.R. ENTERPRISES, INC., an Oregon corporation (“RER
Enterprises”), and FEENEY WIRELESS IC-DISC, INC., a Delaware corporation
(“Feeney Wireless IC-DISC”; RER Enterprises and Feeney Wireless IC-DISC are
sometimes referred to in this Amendment individually as a “Guarantor” and
collectively as the “Guarantors”), and WELLS FARGO BANK, NATIONAL ASSOCIATION
(the “Lender”). Borrowers and Guarantors are sometimes individually referred to
herein as a “Loan Party” and collectively referred to herein as the “Loan
Parties”. Terms used herein without definition shall have the meanings ascribed
to them in the Credit Agreement defined below.


RECITALS


A.    The Lender, Borrowers and Guarantors have previously entered into that
certain Credit and Security Agreement dated as of October 31, 2014 (as amended,
modified and supplemented from time to time, the “Credit Agreement”), pursuant
to which the Lender has made certain loans and financial accommodations
available to Borrowers.


B.    Borrowers and Guarantors have requested that certain amendments be made to
the Credit Agreement, and Lender is willing to amend the Credit Agreement on the
terms and conditions set forth herein.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:


1.    Amendment to Credit Agreement.The definition of “Liquidity” set forth in
Schedule 1.1 to the Credit Agreement is hereby amended, with retroactive effect
to June 22, 2016, to read in
its entirety as follows:


““Liquidity” means, as of any date of determination, the sum of (i) Excess
Availability, plus (ii) Qualified Cash; provided that the amount included in
this clause (ii) in order to calculate Liquidity shall in no event exceed (x)
during the period from June 22, 2016 through September 30, 2016, so long as no
Advances are outstanding as of such date, more than 66 2/3% of the Liquidity as
of any date of determination, and (y) at any time other than the period
described in the immediately preceding clause (x) more than 50% of the Liquidity
as of any date of determination.”


2.    Amendment Fee. Intentionally Omitted.







--------------------------------------------------------------------------------





3.    Effectiveness of this Amendment. This Amendment shall be effective upon
Lender’s receipt of the following items, in form and content acceptable to the
Lender:


3.1    This Amendment, duly executed in a sufficient number of counterparts for
distribution to all parties;


3.2    The representations and warranties set forth in this Amendment must be
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof); and


3.3    All other documents and legal matters in connection with the transactions
contemplated by this Amendment shall have been delivered or executed or
recorded, as reasonably required by the Lender.


4.    Representations and Warranties. Each Loan Party represents and warrants as
follows:


4.1    Authority. Each Loan Party has the requisite corporate or limited
liability company, as applicable, power and authority to execute and deliver
this Amendment, and to perform its obligations hereunder and under the Loan
Documents (as amended or modified hereby) to which it is a party. The execution,
delivery and performance by the Loan Parties of this Amendment have been duly
approved by all necessary corporate or limited liability company, as applicable,
action and no other corporate or limited liability company, as applicable,
proceedings are necessary to consummate such transactions.


4.2    Enforceability. This Amendment has been duly executed and delivered by
the Loan Parties. This Amendment and each Loan Document (as amended or modified
hereby) is the legal, valid and binding obligation of each Loan Party,
enforceable against each Loan Party in accordance with its terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally, and is in full force and effect.


4.3    Representations and Warranties. The representations and warranties
contained in each Loan Document (other than any such representations or
warranties that, by their terms, are specifically made as of a date other than
the date hereof) are true and correct in all material respects on and as of the
date hereof as though made on and as of the date hereof.


4.4    Due Execution. The execution, delivery and performance of this Amendment
are within the corporate or limited liability company, as applicable, power of
each Loan Party, have been duly authorized by all necessary action, have
received all necessary governmental approval, if any, and do not contravene any
law or any contractual restrictions binding on any Loan Party except to the
extent that any such contravention could not individually or in the aggregate
reasonably be expected to cause a Material Adverse Change.


4.5    No Default. No event has occurred and is continuing that constitutes a
Default or an Event of Default.


5.    No Waiver. Except as otherwise expressly provided herein, the execution of
this Amendment and the acceptance of all other agreements and instruments
related hereto shall not be deemed to be a





--------------------------------------------------------------------------------





waiver of any Default or Event of Default under the Credit Agreement or a waiver
of any breach, default or event of default under any other Loan Document or
other document held by Lender, whether or not known to Lender and whether or not
existing on the date of this Amendment.


6.    Release. Each of the Borrowers and Guarantors hereby absolutely and
unconditionally releases and forever discharges Lender, and any and all
participants, parent corporations, subsidiary corporations, affiliated
corporations, insurers, indemnitors, successors and assigns thereof, together
with all of the present and former directors, officers, agents and employees of
any of the foregoing, from any and all claims, demands or causes of action of
any kind, nature or description, whether arising in law or equity or upon
contract or tort or under any state or federal law or otherwise, which Borrowers
or Guarantors have had, now have or have made claim to have against any such
person for or by reason of any act, omission, matter, cause or thing whatsoever
arising from the beginning of time to and including the date of this Amendment,
whether such claims, demands and causes of action are matured or unmatured or
known or unknown. It is the intention of the Borrowers and Guarantors in
executing this release that the same shall be effective as a bar to each and
every claim, demand and cause of action specified and in furtherance of this
intention Borrowers and Guarantors each waives and relinquishes all rights and
benefits under Section 1542 of the Civil Code of the State of California, which
provides:


“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MIGHT HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”


The parties acknowledge that each may hereafter discover facts different from or
in addition to those now known or believed to be true with respect to such
claims, demands, or causes of action and agree that this instrument shall be and
remain effective in all respects notwithstanding any such differences or
additional facts.


7.    Costs and Expenses. Borrowers hereby reaffirm their agreement under the
Credit Agreement to pay or reimburse Lender on demand for all Lender Expenses
incurred by Lender in connection with the Loan Documents. Without limiting the
generality of the foregoing, Borrowers specifically agree to pay all reasonable
and documented (to the extent such documentation is reasonably requested by
Borrowers) out-of-pocket fees and disbursements of counsel to Lender for the
services performed by such counsel in connection with the preparation of this
Amendment and the documents and instruments incidental hereto. Borrowers hereby
agree that Lender may, at any time or from time to time in its sole discretion
and without further authorization by Borrowers, make an Advance to the Borrowers
under the Credit Agreement, or apply the proceeds of any Advance, for the
purpose of paying any such fees, disbursements, costs and expenses.


8.    Choice of Law; Venue; Jury Trial Waiver; Arbitration. The validity of this
Amendment, its construction, interpretation and enforcement, and the rights of
the parties hereunder shall be determined under, governed by, and construed in
accordance with the internal laws of the State of California governing contracts
only to be performed in that State. All of the terms of Section 13 of the Credit
Agreement are hereby incorporated by reference into this Amendment, mutatis
mutandis.


9.    Counterparts. This Amendment may be executed in any number of counterparts
and by different parties and separate counterparts, each of which when so
executed and delivered, shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument. Delivery of





--------------------------------------------------------------------------------





an executed counterpart of a signature page to this Amendment by telefacsimile
or “pdf” file or other similar method of electronic transmission shall be
effective as delivery of a manually executed counterpart of this Amendment.


10.    Reference to and Effect on the Loan Documents.


10.1    Upon and after the effectiveness of this Amendment, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereof” or words of like import referring
to the Credit Agreement, shall mean and be a reference to the Credit Agreement
as modified and amended hereby.


10.2    Except as specifically amended by this Amendment, the Credit Agreement
and all other Loan Documents, are and shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed and shall
constitute the legal, valid, binding and enforceable obligations of the
Borrowers to the Lender and Bank Product Providers, except as enforcement may be
limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally.


10.3    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lender under any of the Loan Documents, nor constitute a waiver of
any provision of any of the Loan Documents.


10.4    To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified or amended hereby.


10.5    This Amendment shall be deemed to be a “Loan Document” (as defined in
the Credit Agreement).


11.    Ratification. The Loan Parties hereby restate, ratify and reaffirm each
and every term and condition set forth in the Credit Agreement and the other
Loan Documents to which it is a party, in each case as amended by this
Amendment, effective as of the date hereof.


12.    Estoppel. To induce the Lender to enter into this Amendment and to
continue to make Advances or issue Letters of Credit to or for the account of
the Borrowers under the Credit Agreement, the Loan Parties hereby acknowledge
and agree that, as of the date hereof, there exists no right of offset, defense,
counterclaim or objection in favor of the Loan Parties as against the Lender or
any Bank Product Provider with respect to the Obligations.


13.    Integration; Conflict; Successors and Assigns; Amendment. This Amendment,
together with the other Loan Documents, incorporates all negotiations of the
parties hereto with respect to the subject matter hereof and is the final
expression and agreement of the parties hereto with respect to the subject
matter hereof. In the event of any conflict between this Amendment and the
Credit Agreement, the terms of this Amendment shall govern. This Amendment shall
bind and inure to the benefit of the respective successors and assigns of each
of the parties, subject to the provisions of the Credit Agreement and the other
Loan Documents. No amendment or modification of this Amendment shall be
effective unless it has been agreed to by Lender in a writing that specifically
states that it is intended to amend or modify





--------------------------------------------------------------------------------





this Amendment.


14.    Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.


[signature pages follow]















--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.


BORROWERS:
NOVATEL WIRELESS, INC.
 
 
By:
/s/ Michael A. Newman
Name:
Michael A. Newman
Title:
Executive Vice President, Chief Financial Officer and Assistant Secretary
 
 
ENFORA, INC.
 
 
By:
/s/ Michael A. Newman
Name:
Michael A. Newman
Title:
Executive Vice President, Chief Financial Officer and Assistant Secretary
 
 
GUARANTORS:
 
FEENEY WIRELESS, LLC
 
 
By:
/s/ Michael A. Newman
Name:
Michael A. Newman
Title:
Secretary
 
 
R.E.R. ENTERPRISES, INC.
 
 
By:
/s/ Michael A. Newman
Name:
Michael A. Newman
Title:
Secretary
 
 
FEENEY WIRELESS IC-DISC, INC.
 
 
By:
/s/ Michael A. Newman
Name:
Michael A. Newman
Title:
Secretary








--------------------------------------------------------------------------------











LENDER:
WELLS FARGO BANK,
NATIONAL ASSOCIATION
 
 
By:
/s/ Phillip C. Goessler
Name:
Phillip C. Goessler
Title:
Authorized Signatory






